*421Dissenting Opinion by
Mr. Justice Egberts:
The facts of this case convince me that the distinction drawn by this Court between Churchill’s Estate, 260 Pa. 94, 103 Atl. 533 (1918) and Miller Will, 414 Pa. 385, 200 A. 2d 284 (1964), a distinction based solely upon the fact that the word “his” appeared in the attestation clause in Churchill, whereas the word “my” was used in Miller, is no longer tenable. I would therefore overrule Churchill, as well as Glace Will, 413 Pa. 91, 196 A. 2d 297 (1964) (which relies on Churchill), insofar as those cases require use of the word “my” in an attestation clause before a signature appearing therein can be said to have the requisite testamentary intent necessary to validate a will.1 I believe that the better rule would be to examine all the evidence in each case to determine if the testator signed the attestation clause with the requisite testamentary intent.2
Although §2 of the 1947 Wills Act requires that a will be signed at the end, it is now clear that the mere presence of language following the signature will not automatically invalidate the entire will. Miller Will, supra. Of course, if the language that follows the signature is itself testamentary in nature, then the post-signature bequests contained in that language will be *422void. Kretz Estate, 410 Pa. 590, 189 A. 2d 239 (1963). Therefore, the core question in the present appeal is whether the signature of Montana O. Knupp was made with testamentary intent, or was merely made to identify the testatrix in the attestation clause.
I am completely convinced that this signature was made with testamentary intent. In the first place, the will was totally in the handwriting of the testatrix, unlike the documents in Miller, Ohurchill, or Glace. .Furthermore, both subscribing witnesses testified that the testatrix asked them, to use the language of witness Dorothy C. Allen, “if . . . [they] would witness her Will.”3
Finally, the other subscribing witness, Ida Goal, testified that when she signed her name as witness, testatrix’s name had not yet been inserted in the attestation clause, but that Montana O. Knupp inserted her own signature after the rest of the attestation clause had been written out, and after one witness had signed.4 To me, this is the most convincing indication that the signature was not merely part of the attestation clause, but was intended as a separate testamentary signing. In sum, when it is considered that the will in Miller, which this Court upheld, was a printed form containing a special blank line for a signature, and that this line was never filled in,5 I believe that the present case is even more persuasive than Miller.
As is so frequently done in this area, the majority defends its position by stating that the purpose of the Wills Act is to prevent fraud, and that a more liberal rule in this case would “open wide the door to fraudulent or spurious or altered documents . . . .” I could not be more convinced that no such fear is justified. *423Admittedly, our case law does contain certain rules of construction which can operate to prevent the probate of a document clearly intended as a will. But, in each of these cases, we frustrate the testator’s intent today, because an identical document presented tomorrow, drawn by a different testator, could easily be forged. For example, in Kretz, supra, we invalidated the residuary clause appearing after the testator’s signature, not because we believed that it was forged, but because to allow probate would be to invite future persons to fraudulently insert similar clauses in other wills. I repeat that no such risk is present here.
Assuming, as is the case here, there are no blank spaces in the body of the will, when a testator signs his name at the end of his testamentary disposition, it symbolically, as well as physically, prevents the addition of other provisions prior to the signature. There is simply no room for them. In a sense, the signature acts just as sealing wax on a letter. Not only did Montana O. Knupp’s signature at the end of the dis-positive provisions of this will insure that no one could have inserted additional terms, but furthermore, a similar signature in any subsequent, similar will would provide identical assurance there. If the majority is concerned with the possibility of some third person altering the document by changing provisions, rather than adding new ones, then 1 submit that the choice of pronouns in the attestation clause could have no effect whatsoever on this risk. In fact, such a possibility of fraud is present in every will, no matter how it is signed.
Recently, the writer of this majority opinion announced in Ehret Estate, 427 Pa. 584, 596, 235 A. 2d 414, 421 (1967) : “Where reason faileth, both Justice and Respect for the Law are imperiled.” I can think of no better time to invoke this doctrine than today.
*424I dissent.
Mr. Justice Jones and Mr. Justice Eagen join in this dissenting opinion.

 Mr. Justice Mttsmanno, concurring in Miller, recognized that both Ghurchill and Glace should be overruled. This position was subsequently advocated in “Wills-Exeeution-Signature- ‘At the End Thereof.’ ” Fiduciary Review, June 1964, p. 1.


 This rule finds support in Comment, 10 Villanova L. Rev. 196, 200 (1964), where it is stated: “It would seem that in a situation involving a printed will form, completed in the testator’s own handwriting, there is a definite testamentary intent which should be honored by the courts, despite the fact that the individual involved failed to obtain counsel and execute the document in strict accordance with the legislative mandate.” The comment also notes that only twelve jurisdictions still require that a will be signed at the end to be valid. Id. at 197, n.6.


 Record at 20a.


 Record at 30a.


 The actual signature appeared as part of the attestation clause just under the blank signature line.